DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Based upon Applicant’s amendments to claim 19, Examiner is removing the claim interpretation under 35 USC § 112(f).

Claim Objections
Claim 5 is objected to because of the following informalities:  
“semiconductor die” should be written as “semiconductor die flip chip”.
Appropriate correction is required.

Applicant has amended claim 1 from “flip chip” to “flip-chip”. The issue is that Examiner is viewing the entire term in claim 1 to be “semiconductor die flip-chip”, and not just “semiconductor die”. Applicant can 1) change claim 5 to read “semiconductor die flip-chip”, or amend claim 1 to be “a semiconductor die mounted on the first side of the carrier, wherein the semiconductor die is a flip-chip,”.



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 21,
Claim 21 reciting “the semiconductor substrate does not include an electronic components or semiconductor devices fabricated thereon” renders the claim indefinite. It is unclear what is excluded from the claimed limitation with the phrase “does not include any electronic components or semiconductor devices”. What does “an electronic components or semiconductor devices” entail? It is unclear what is included or excluded by “any electronic components or semiconductor devices.” 
Further, claim 21 is dependent from claim 1. Claim 1 requires a semiconductor die flip-chip mounted on the carrier. Claim 21 states that the carrier is a semiconductor substrate. Claim 21 states that the substrate, carrier, does not include an electronic component or a semiconductor device fabricated thereon. Examiner interprets this to mean that that the carrier cannot include the electronic component of the semiconductor die flip-chip of claim 1. 
Therefore, it appears that independent claim 1 requires an electronic component, a semiconductor die flip-chip, but claim 21 states that it cannot have this semiconductor die flip-

Claim Rejections - 35 USC § 112(d)
Examiner withdraws the 35 USC § 112(d) based upon Applicant’s amendments to claims 21-22.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 9, 19-22  is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Matsuo et al. (US 2007/0040735 A1.) (“Matsuo”), in light of evidentiary reference of Kabir et al. (US 2019/0051591 A1) (a Foreign priority of February 29, 2016 means that Kabir is a 102(a)(2)) (“Kabir”).
Regarding claim 1, Matsuo teaches at least in figures 2, and 24:
a carrier (23) comprising a first conductive layer (51/93/94) on a first side (side with 51 on it) and a second conductive layer (70) on a second side (side with 70 in it) opposite the first side (side with 51 on it), 

a semiconductor die flip-chip (90) mounted on the first side of the carrier (23).
Wherein the carrier (23) comprises an electrical ground via (at least one of 65, and/or 75) electrically connecting the semiconductor die (90) and the second conductive layer (70) (where it is inherent that a semiconductor die flip-chip must have power and ground to work. Thus, it would be inherent/obvious that at least one of the vias of at least one of 65 and/or 75 would transmit ground from the carrier to the semiconductor die flip-chip).

Matsuo does not expressly state:
the carrier comprises a ceramic substrate or a semiconductor substrate.

However, Matsuo calls the carrier 23 a multilayered dielectric substrate. 
One of ordinary skill in the art would also call this an interposer because 23 provides electrical interfacing between the die 43/90 and an external substrate or device 21. 

Kabir teaches at least in figure 1:
That one of ordinary skill in the art would know and understand that an interposer can be made of an insulating substrate, Matsuo’s multilayered dielectric substrate, or some other material composition. ¶ 0012. Further, Kabir teaches that the interposer substrate may be made of a plurality of different semiconductor materials. Id. Some of these materials are Si, GaAs, SiC, etc. Additionally, Kabir teaches that the interposer substrate can also be made out of a ceramic 
Regarding claim 3, Matsuo teaches at least in figures 2, and 24:
the vias 75 receive electrical ground from the second conductive layer 70 (¶ 75). 
Regarding claim 4, Matsuo teaches at least in figures 2, and 24:
the first conductive layer 51,93,94 comprises traces 94 electrically connecting the semiconductor die 90 and the wire bonding pads 51 (through vias 65 and trace 60; ¶ 180). 
Regarding claim 5, Matsuo teaches at least in figures 2, and 24:
the semiconductor die 90 is a high frequency radio frequency (RF) die (¶ 8, 178) and the first conductive layer 51 carries RF signals (¶ 183). 
Regarding claim 9, Kabir teaches at least in figure 1:
Wherein the carrier comprise a GaAs substrate (¶ 0012, see claim 1).
Regarding claim 21, Matsuo and Kabir teach:
Wherein the semiconductor substrate (Kabir 11; ¶ 0012) does not include an electronic component or semiconductor device fabricated thereon (Matsuo does not teach that 90 is fabricated, or made, on the interposer. Rather Matuso teaches that 90 is placed on the interposer)
Regarding claim 22, Matsuo and Kabir teach:
wherein the semiconductor substrate (Kabir 11; ¶ 0012) comprises electronic components and semiconductor device elements (Matsuo 43; Kabir 3/4).

Claim(s) 2, and 19-20 is/are rejected under 35 U.S.C. 103 as obvious over Matsuo, in view of Kabir.
Regarding claim 2, Matsuo teaches at least in figures 2, and 24:
the carrier (23) comprises a multi-layer substrate, and  (portion between surface B and 70) comprises vias 75 from the first side (surface B) to the second side (surface on which 70 is formed). 

Matsuo does not teach:
Wherein the carrier comprises a single layer substrate, and the electrical ground via extends from the first side to the second side and recievies electrical ground from the second conductive layer

	Kabir teaches at least in figures 1, and 4-9:
Wherein the carrier (4) comprises a single layer substrate (11), and the electrical ground via (at least one of 12s) extends from the first side (top side of 4) to the second side (bottom side of 4) and receives electrical ground (based upon the analysis of claim 1 above, any one of the vias 12 could provide electrical ground) from the second conductive layer (30 on the bottom).
Whether one of ordinary skill in the art chooses to use multi-level carrier such as Matsuo’s or a single layer carrier such a Kabir is a matter of choice for one of ordinary skill in the art based upon the design requirements. For example is one of ordinary skill in the art is making a cheap throwaway product sold at fairs or other like venues one is not going to spend a lot of time and money making a multilayered carrier such as Matsuo. They would use a single layer carrier such as Kabir’s. But, if one is making a more durable product, for example a smart thermostat, or a smart watch, where there are design requirements on the size components, and 
Therefore, it is a matter of routine optimization, and choice based upon the design requirements for one of ordinary skill in the art to choose to use Matsuo’s design or Kabir’s design for the carrier.
Regarding claim 19, Matsuo teaches at least in figures 2, and 24:
 a carrier (23) having an exterior top side (where 51 is located) and an exterior bottom side (where 70 is located) opposite the exterior top side (where 51 is located), 
the carrier (23) comprising a first conductive layer (51/93/94) on the exterior top side (where 51 is located) and a second conductive layer (70) on the exterior bottom side (where 70 is located) opposite the exterior top side (where 51 is located), 
wherein the first conductive layer  (51/93/94) comprises wire bonding pads (51; see figure 2), and 
the second conductive layer (70) comprises a ground plane (¶ 180 where 70 is a ground plane);
a semiconductor die flip-chip (90) mounted on the top side of the carrier (where 51 is located); and
an electrical ground via (at least 75) extending through the carrier (23) from the top side to the bottom side (while 75 is not shown extending through the top of the carrier to the bottom of the carrier it is obvious that one of ordinary skill in the art could fabricate the via in the claimed fashion. This is shown in figure 1 of Kabir, where the vias 12 extend through the carrier, 

Matsuo does not expressly teach:
the second conductive layer comprises a ground plane having a surface configured to connect to a system board by way of an adhesive; 
the electrical ground via (75) electrically connecting the semiconductor die and the ground plane.

Kabir teaches at least in figure 1:
The interposer (11) is connect to a system board (2) by way of an adhesive (17, where 17 are the adhesive solder balls); 
the electrical ground via electrically connecting the semiconductor die and the ground plane (anyone of the wires/traces 13 can connect, and at least one must connect, to the ground of the chips 3 and 14, and as shown this electrical connection flows through a via to one of the solder balls on the bottom of the chip. Thus, it would have been obvious that one of ordinary kill in the art could have had Matsuo 70 connected by solder to the system board of Matsuo (figure 2 everything from 26 and below).
It would have been obvious to one of ordinary skill in the art that they could have combined the teachings of Kabir with the teachings of Matsuo because Kabir teaches a functionally equivalent means by which to electrically connect semiconductor dies/chips to a main board with the use of an interposer. 


the second conductive layer comprises a ground plane having a surface configured to connect to a system board by way of an adhesive. 
A ground plane is a horizontal piece of metal that carries a ground signal. In Matsuo if at least one of 75 carries a ground signal than at least one of 70 can be considered a ground plane because they are horizontal pieces of metal which carry the ground signal. Matsuo teaches a mutli-layered carrier. Kabir teaches a single layered carrier. In at least figure 9 of Kabir, the ground plane can be element 30. This is because the at least two 12s which connect to 30 can be used as ground via’s to connect to element 30 which can be used as a ground plane. 
Whether one of ordinary skill in the art chooses to use multi-level carrier such as Matsuo’s or a single layer carrier such a Kabir is a matter of choice for one of ordinary skill in the art based upon the design requirements. For example is one of ordinary skill in the art is making a cheap throwaway product sold at fairs or other like venues one is not going to spend a lot of time and money making a multilayered carrier such as Matsuo. They would use a single layer carrier such as Kabir’s. But, if one is making a more durable product, for example a smart thermostat, or a smart watch, where there are design requirements on the size components, and one of ordinary skill in the art would take the time to make the carrier as small as possible, and this would require a multi-layer carrier such as Matsuo’s. This is because by using such a carrier one could converse the real-estate, e.g. planar size, of the device and make it smaller, or they could keep it the same size and add more functionality.
Therefore, it is a matter of routine optimization, and choice based upon the design requirements for one of ordinary skill in the art to choose to use Matsuo’s design or Kabir’s 
Regarding claim 20, Matsuo does not expressly state:
the carrier comprises a ceramic substrate or a semiconductor substrate.

However, Matsuo calls the carrier 23 a multilayered dielectric substrate. 
One of ordinary skill in the art would also call this an interposer because 23 provides electrical interfacing between the die 43/90 and an external substrate or device 21. 

Kabir teaches at least in figure 1:
That one of ordinary skill in the art would know and understand that an interposer can be made of an insulating substrate, Matsuo’s multilayered dielectric substrate, or some other material composition. ¶ 0012. Further, Kabir teaches that the interposer substrate may be made of a plurality of different semiconductor materials. Id. Some of these materials are Si, GaAs, SiC, etc. Additionally, Kabir teaches that the interposer substrate can also be made out of a ceramic material such as alumina. Therefore, Kabir teaches a plurality of materials that one of ordinary skill in the art would know can be used for the material of Matsuo’s interposer. Thus, Kabir recognizes that in the art the materials of Kabir are suitable for the intended purpose of being Matsuo’s interposer, and the materials described by Kabir are equivalent for said purpose. MPEP 2144.06-07.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo, in light of evidentiary reference of Kabir, in view of Tsao et al. US 2016/0148891 (Tsao).
Regarding claim 6, Matsuo teaches:
the claimed invention including a flip-chip high-frequency semiconductor MMIC 90. Matsuo does not explicitly disclose the MMIC is a SOI die.

 However, Tsao discloses high frequency chip package, wherein the chip include a SOI substrate (¶ 24). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Matsuo’s high frequency chip using SOI substrate for improving breakdown as is well-known in the art and as taught by Tsao. 
Regarding claim 7, Matsuo teaches:
bumps 92 between the semiconductor die 90 and the carrier 23. 

Matsuo does not explicitly disclose the bumps are copper pillars. 

However, Tsao discloses (e.g. FIG. 1) conductive bumps 103 between the semiconductor die 102 and carrier 101, wherein the bumps comprises copper pillar and have the advantages of improved electrical and thermal performances (¶ 28). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Matsuo’s bumps 92 using copper as is well-known in the art for its lower electrical resistance and high thermal property as taught by Tsao. 


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuo, in light of evidentiary reference Kabir, in view of Chen (US 2018/0019192 A1) (“Chen”).
Regarding claim 8, Matsuo does not teach:
A molding material disposed around the semiconductor die.

    PNG
    media_image1.png
    251
    899
    media_image1.png
    Greyscale

Chen teaches at least in figure 4B, and Examiner’s annotated figure 4B above:
A molding material (molding) disposed around the semiconductor die (40).
It would have been obvious to one of ordinary skill in the art to add the molding material to the device of Matsuo as the molding material would have more securely attached the die to the interposer such that the electrical connections would not break during physical manipulation of the die and interposer or the completed device. 

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as obvious over Matsuo, in view of Kabir, in light of Schneider et al. (US 5,610,442) (“Schneider”).
Regarding claim 23, Matsuo and Kabir do not teach:
That the adhesive, solder balls, comprise a conductive epoxy.

Schneider teaches at least in figure 6:
That “conductive epoxy may be used in place of the solder balls with equally good results”. Col. 6 at lines 60-62. 
Therefore, Schneider teaches that one of ordinary skill in the art would know, and understand, that conductive epoxy is art recognized as being equivalent for the same purpose as a solder ball, MPEP 2144.06, and that conductive epoxy is art recognized as being suitable for the intended purpose of being used as a functional replacement for solder balls. MPEP 2144.07.

Response to Arguments
Applicant’s arguments, filed December 30, 2020, with respect to the rejection of the claims have been fully considered and are not persuasive with respect to claim 1. With respect to claim 19, they are persuasive and Examiner has amended the grounds of rejection as shown above.
Regarding claim 1,
Applicant asserts that Examiner has not provided any reason why one of ordinary skill in the art would have been motivated to use the materials of Kabir in the device of Matsuo. 
Examiner respectfully disagrees with Applicant. As stated above, one of ordinary skill in the art would know and recognize, e.g. understand, that Matsuo’s carrier 23 multilayered dielectric substrate is also called an interposer. Kabir teaches that one of ordinary skill in the art would know and recognize, understand, that an interposer can be of a plurality of different materials such as a plurality of different semiconductor materials, i.e. Si, GaAs, SiC, etc., or ceramic. Kabir ¶ 0012. Thus, Kabir is being used as evidence, i.e. evidentiary reference, to show the knowledge of one of ordinary skill in the art knows and understands about the art, e.g. knows and understands after reading Matsuo. 
Thus, Kabir recognizes that in the art the materials of Kabir are suitable for the intended purpose of being Matsuo’s interposer, and the materials described by Kabir are equivalent for said purpose. MPEP 2144.06-07.
Based upon the above, the motivation to combine is found in MPEP 2144.06-07, and in the mind of one of ordinary skill in the art based upon their knowledge and understanding of the art as evidenced by Kabir. See MPEP 2144.07, where the selection of a known material based on 
Based upon the MPEP, case law, and Examiner’s analysis above, Applicant’s argument is unpersuasive.
Regarding claim 19,
As stated Applicant’s arguments are persuasive and Examiner has amended the rejection to be under 35 USC § 103 in view of Matsuo, in view of Kabir. 
With respect to the ground plane, as stated in the analysis above, a ground plane can be any horizontal piece of metal. As shown above, Kabir teaches such a horizontal piece of metal. Further, whether one of ordinary skill in the art chooses to use a multi-leveled carrier such as Matsuo’s or a single layer carrier such as Kabir’s is a matter of choice based upon the design requirements.
Additionally, the solder ball of Kabir is an adhesive, and Schneider teaches that one of ordinary skill in the art can use a conductive epoxy in place of an adhesive and vice-versa.
For all the reasons stated above Applicant’s arguments are unpersuasive. 








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/            Primary Examiner, Art Unit 2822